Beck, J.
The record fails to show error in the proceedings appealed from,
I. It is not shown that the court’s decision to the effect that jurisdiction was wanting, is not correct. The abstract presents no matters or facts upon which we can base an opinion on the point. We must presume in favor of the correctness of the court’s decision.
II. It is not shown that the application for a change of venue .was made in time. Nor would it be proper for the court to change the venue of the case if jurisdiction was wanting, and this we are to presume was the case as the court so decided, and nothing appears to impeach the correctness of that decision.
III. If the defendant had been deprived of the custody of the child, by order of the court, pending the proceedings, which were without jurisdiction, it was the court's duty to correct the error. If it had not been done and the child was still in the custody of defendant, the order directing it to be given to defendant wrought no prejudice to plaintiff; it gave defendants no right they before did not possess.
The abstract fails to show error in the proceedings.
Affirmed.
Cole, J., dissenting.